     Case 5:21-mj-00001-STE Document 1 Filed 01/04/21 Page 1 of 10




                                             M-21-001-STE
                                                            4:05 pm, Jan 04, 2021




Jan 4, 2021
        Case 5:21-mj-00001-STE Document 1 Filed 01/04/21 Page 2 of 10




                     AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

      I, Jared H. Lowe, a Special Agent (SA) with the Bureau of Alcohol, Tobacco, Firearms

and Explosives (ATF) being duly sworn, depose and state that:

                                    INTRODUCTION

   1. I am a Special Agent with the United States Department of Justice, Bureau of

      Alcohol, Tobacco, Firearms and Explosives (ATF) and have been so since January

      2015. Prior to Employment with ATF, I was employed as a police officer in the

      State of Oklahoma for approximately 10 years. I have been employed in law

      enforcement for over fifteen years. I am a graduate of the Federal Law Enforcement

      Training Center (FLETC) Criminal Investigations Training Program (CITP) and the

      ATF National Academy. As part of my duties as a Special Agent with ATF, I

      investigate criminal violations related to firearms trafficking, and the illegal possession

      of firearms by prohibited persons. I am currently assigned to the Oklahoma City Field

      Office and am charged with investigating violations of Federal Law, including

      violations of the Gun Control Act of 1968, as amended (Title 18, United States Code,

      Sections 921 et seq.), explosives, arson, alcohol, and tobacco laws.

   2. As a federal agent, I am authorized to investigate violations of United States laws

      and to execute warrants under the authority of the United States.

   3. I am investigating Amy Michele CARWILE (CARWILE), co-owner and co-

      responsible licensee of OK Trailer Holding LLC, dba - Bargain Guns, a Federal

      Firearms Licensee (FFL) located at 22873 State Highway 74, Purcell, Oklahoma,

      within the Western District of Oklahoma. As will be shown below, there is probable


                                                1
     Case 5:21-mj-00001-STE Document 1 Filed 01/04/21 Page 3 of 10




   cause to believe that CARWILE has violated 18 U.S.C. § 922(m) which prohibits

   any licensed dealer from making a false entry in, failing to make an appropriate

   entry in, or failing to properly maintain, any record which he/she is required to keep

   pursuant to section 923.    I submit this Application and Affidavit in support of a

   search warrant authorizing a search of OK Trailer Holding LLC, dba – Bargain

   Guns (SUBJECT BUSINESS) located at 22873 State Highway 74, Purcell,

   Oklahoma, Western District of Oklahoma, which is further described in Attachment

   A, for all items more particularly described in Attachment B.

4. Since this Affidavit is being submitted for the limited purpose of securing a search

   warrant, I have not included each and every fact known to me concerning this

   investigation. I have set forth only the facts that I believe are necessary to establish

   probable cause to believe that evidence of a crime, contraband, fruits of a crime, or

   other items illegally possessed, or property designed for use, intended for use, or

   used in committing a crime involving the foregoing violations are presently located

   at the SUBJECT BUSINESS.

5. Based upon my training and experience, I know that FFLs are businesses engaged in

   the acquisition and disposition of firearms. FFLs are required to follow certain rules

   as a requirement to maintain their license from ATF. An FFL must keep track of

   each of their firearms in an acquisition and disposition (A&D) book, and conduct

   background checks on every purchaser of firearms from their business. If a person

   brings a firearm to the FFL to “trade in” on the purchase of a new firearm, the FFL

   is required to enter the “traded in” firearm into the acquisition portion of the business


                                            2
     Case 5:21-mj-00001-STE Document 1 Filed 01/04/21 Page 4 of 10




   A&D book. When and if the “traded in” firearm is sold by the FFL, an additional

   entry must be made into the disposition portion of the business A&D book. This

   process of acquiring and disposing of firearms within the business A&D book is the

   same, regardless of how a particular firearm became listed in the business firearm

   inventory.

6. Based on my training, I know that some FFLs have engaged in the illegal sale of

   firearms “off the books”, meaning selling a firearm, or firearms, that do not have

   either an acquisition or disposition with in the business A&D book. One technique

   to accomplish an “off the books” sale is to acquire a firearm, or firearms, on a “trade

   in”. This occurs when a purchaser wishes to “trade in” his/her firearm, or firearms,

   to the FFL and have the equity of those particular firearms taken off the purchase

   price of a new firearm. The FFL would then sell the purchaser the new firearm from

   the business inventory, and make a disposition entry in the A&D book for the

   firearm that was sold. The “traded in” firearm, or firearms, would then be set aside

   and not entered into the acquisition portion of the A&D book.               The non-

   acquisitioned firearm, or firearms, are then sold to anyone, possibly prohibited

   persons by bypassing the background check requirement, because the business

   A&D book shows no record of an acquisition or disposition of the “off the books”

   sale.

                 BACKGROUND OF THE INVESTIGATION

7. On or about September 14, 2020, the ATF – Oklahoma City Field Office received

   information regarding the recovery of numerous firearms in Reynosa, Tamaulipas,


                                           3
     Case 5:21-mj-00001-STE Document 1 Filed 01/04/21 Page 5 of 10




   Mexico on August 25, 2020. One (1) of the firearms recovered had a time-to-crime

   (TTC) of twenty-nine (29) days, meaning twenty-nine (29) days from the time of

   initial purchase until the time of recovery in Mexico. The investigation revealed

   that W.F., a resident of Oklahoma City, Oklahoma, which is located within the

   Western District of Oklahoma, originally purchased the firearm from Academy

   Sports & Outdoors (Store #86) on July 27, 2020. The firearm purchased by W.F. is

   described as a Glock GmbH, Model 44, .22 caliber pistol, bearing serial number:

   AEEA642, hereafter referred to as Glock44.

8. On October 2, 2020, I conducted a consensual interview of W.F., in Oklahoma City,

   Oklahoma. W.F. stated that shortly after purchasing the Glock44, he found a

   different firearm listed for sale on Armslist.com, which was a Glock GmbH, Model

   19 Gen4, 9mm caliber pistol, bearing serial number: AELF072, hereafter referred

   to as Glock19. W.F. stated that he contacted the telephone number attached to the

   Armslist.com listing, (405) 642-4216, and arranged with the seller to purchase the

   Glock19. W.F. further stated that he traded his Glock44 in to the seller on the

   purchase of the new Glock19 on or about July 31, 2020. W.F. provided me with a

   text message thread listing the name “Amy”. In the text message thread, the

   purchase price of the new Glock19 was discussed as “$599.00 cash plus tax”, the

   trade in value of the Glock44 was discussed as “$250.00 trade”, as well as where

   W.F. had to travel to meet with the seller, 22873 State Highway 74, Purcell,

   Oklahoma 73080.




                                         4
     Case 5:21-mj-00001-STE Document 1 Filed 01/04/21 Page 6 of 10




9. On October 2, 2020, after leaving the interview with W.F., I conducted a query of

   the telephone number provided by W.F., (405) 642-4216, and the address, 22873

   State Highway 74, Purcell, Oklahoma 73080 through the ATF FFL database. The

   query shows both the telephone number and address provided by W.F. belonging to

   a current FFL, OK Trailer Holding LLC, dba – Bargain Guns, (405) 642-4216,

   22873 State Highway 74, Purcell, Oklahoma 73080, ATF License Number: 5-73-

   087-01-1G-04110. The responsible parties listed on the FFL license are Amy and

   Kevin CARWILE.

10. On October 5, 2020, I conducted a consensual interview of Amy CARWILE at the

   FFL business location, 22873 State Highway 74, Purcell, Oklahoma. I informed

   CARWILE of the reason for the visit and requested a copy of the ATF Form 4473,

   Firearms Transaction Record, completed by W.F. on or about July 31, 2020.

   Initially, CARWILE was unable to locate the ATF Form 4473 by comparing dates

   within the A&D book to acquisitions of a firearm on or about July 31, 2020. I

   requested to assist CARWILE in looking through the A&D book. While scanning

   the A&D book by date, I was unable to locate an acquisition of a Glock44 on or

   around July 31, 2020. I was however able to locate the disposition of the Glock19,

   sold to W.F. on July 31, 2020. After locating the disposition of the Glock19,

   CARWILE was able to locate the ATF Form 4473 completed by W.F. on July 31,

   2020.

11. Along with providing me with a copy of the ATF Form 4473, CARWILE also

   provided me with a receipt / bill of sale, listing the information on the Glock19.


                                         5
     Case 5:21-mj-00001-STE Document 1 Filed 01/04/21 Page 7 of 10




   CARWILE stated that W.F. did not “trade in” a firearm on the purchase of the new

   Glock19 because if W.F. had, the information for the “trade in” would be listed on

   the receipt / bill of sale. CARWILE further stated that W.F. paid $415.00 of the

   purchase onto his credit card, which is referenced on the receipt / bill of sale.

   CARWILE then flashed another piece of paper to me stating that W.F. signed and

   authorized the transaction onto his credit card, but did not provide me with a copy

   of that document. Based on the information gathered from CARWILE, I left the

   interview and immediately contacted W.F. for a second interview and explanation

   of what CARWILE told me.

12. On October 5, 2020, I conducted a follow-up interview of W.F. based on the

   information provided to me by CARWILE. When confronted with the information,

   W.F. became somewhat defensive and was adamant that he was telling me the truth.

   W.F. stated that he “traded in” the Glock44 on the purchase of the new Glock19.

   W.F. was shown the receipt / bill of sale provided by CARWILE. W.F. immediately

   pointed out that he paid cash for the new Glock19, not credit card, and stated that

   he signed the receipt / bill of sale during the purchase, as well as signing a form

   listing $250.00 “trade in” value of the Glock44. W.F. stated that the receipt / bill of

   sale had been falsified, because the math on the receipt did not add up and his

   signature was not on it. W.F. then provided me with a screen shot (photograph) of

   his online bank account showing a withdrawal of $420.00 in cash on July 31, 2020.

   W.F. stated that using the money he withdrew from his bank account, along with




                                           6
     Case 5:21-mj-00001-STE Document 1 Filed 01/04/21 Page 8 of 10




   the “trade in” value of $250.00, this information matches the initial text message

   thread between himself and the sellers of the Glock19.

13. On October 5, 2020, I contacted CARWILE via telephone in order to clear up some

   inconsistencies in her story after again speaking with W.F. CARWILE was unable

   to answer many of the questions I had because the questions were document /

   paperwork related and CARWILE stated that she did not have copies of the

   documents in front of her at that time. CARWILE did state that the business only

   has customers sign the ATF Form 4473 and the form authorizing a credit card

   transaction. CARWILE stated that she has never had a customer sign the receipt /

   bill of sale, and the business does not have a form to sign listing “trade in” allowance

   on firearms. I then requested a copy of the form CARWILE had earlier flashed to

   me, the credit card authorization form supposedly signed by W.F. CARWILE stated

   that she would have a copy of the form emailed to me immediately. (As of today’s

   date, I have not received a copy of the requested document from CARWILE)

14. Prior to ending the telephone call with CARWILE, I asked her if it were possible

   that W.F. did in-fact “trade in” the Glock44 on the purchase of the new Glock19,

   but the Glock44 was not entered into the A&D book and then sold in a back door

   style of deal. CARWILE stated that she could not say something like that scenario

   has never happened, but if it did happen, the firearm would have been sold to a close

   family friend or someone like that. I then directly asked CARWILE if the Glock44

   was sold in that manner, she stated that she truly could not remember. I then asked

   CARWILE which close family friend the firearm would have been sold to.


                                           7
     Case 5:21-mj-00001-STE Document 1 Filed 01/04/21 Page 9 of 10




   CARWILE would not answer the question, but she did state there are only one (1)

   or two (2) people that she would “trust” to do that with.

15. On October 6, 2020, I received a telephone call from CARWILE. CARWILE

   sounded very nervous and her voice was very shaky as she was speaking.

   CARWILE advised me that she and her husband, Kevin CARWILE, were speaking

   yesterday after she and I last spoke. CARWILE stated that they remembered W.F.

   did “trade in” the Glock44 on the purchase of the new Glock19, however the

   Glock44 was never entered into the A&D book. CARWILE advised the Glock44

   was sold to a “close family friend” named M.W. CARWILE provided me with

   M.W.’s telephone number, but no additional information.

16. On October 19, 2020, I conducted a consensual interview of M.W. M.W. admitted

   to purchasing the Glock44 from CARWILE while at a gun show on or about August

   1, 2020. M.W. stated that he works for CARWILE, occasionally helping out when

   the business sets up a booth at local gun shows. M.W. admitted to purchasing

   approximately seven (7) or eight (8) firearms from CARWILE over the past few

   years. When asked, M.W. further admitted to not filling out the ATF Form 4473

   every time he purchases a firearm from CARWILE, only filling out the form

   “sometimes”.

                                    CONCLUSION

17. Based on the aforementioned facts and circumstances, I believe there is probable

   cause to believe evidence of a violation of 18 U.S.C. § 922(m) exists at the

   SUBJECT BUSINESS further described in attachments A and B. The basis of this


                                          8
Case 5:21-mj-00001-STE Document 1 Filed 01/04/21 Page 10 of 10
